583 S.E.2d 286 (2003)
357 N.C. 255
STATE of North Carolina
v.
Custodio Olea RAMIREZ.
No. 189P03.
Supreme Court of North Carolina.
June 12, 2003.
Bruce T. Cunningham, Southern Pines, for Ramirez.
Richard E. Slipsky, Special Deputy Attorney General, C. Colon Willoughby, Jr., District Attorney, for State.
Prior report: 156 N.C.App. 249, 576 S.E.2d 714.

ORDER
Upon consideration of the petition filed by Defendant in this matter for discretionary review of the decision of the North Carolina Court of Appeals pursuant to G.S. 7A-31, the following order was entered and is hereby certified to the North Carolina Court of Appeals:
"Denied by order of the Court in conference, this the 12th day of June 2003."